DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke (5,350,050).
	Franke (5,350,050) disclose(s):
Holder transport apparatus, figure(s) 3;
conveying containers 9, abstract;
Elevators 10, 110;
a plurality of transport mechanisms 21;
support portions, plates, at 31 & 32;
holder 30;
transport line(s) comprising a plurality of rows 71-76;
moving devices 91-96.


	With regard to containers conveying in an erect state, Franke (5,350,050) is replete with reference(s) to the containers being heavy; & placed with seating stability in mind.  Accordingly, Franke (5,350,050) containers conveying in an erect state as defined by applicant’s claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (5,350,050) in view of Markin (5,351,801).
	With regard to claim(s) 2, Franke (5,350,050) disclose(s) transport line(s) ends  adjacent the elevators.  Franke (5,350,050) disclose(s) a moving device which moves containers between the support plates & transport line(s).  Franke (5,350,050) lack(s) a moving device which moves containers between the support plates & transport line(s) while bringing the holder with it.  Markin (5,351,801) moves the holder with the container; again, as stability is central for this reference(s).  
	With regard to claim(s) 3, Franke (5,350,050) lack(s) a processing device.  Markin (5,351,801) a processing device, 162, where samples pass via the various transport line(s).  
	With regard to claim(s) 4, extending imaginary line(s) from the transport line(s) intersect the ascending & descending paths.  
	Additionally, the applicant is to note, Markin (5,351,801) teach(es) conveying a container comprising samples maintained in an erect, upright, state.  
.  

	Conclusion
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651